Exhibit 8.1 Subsidiaries Total Capital Voting Capital Country of Incorporation Activity Petrobras Netherlands B.V. - PNBV 100.00% 100.00% Netherlands E&P Petrobras Distribuidora S.A. - BR 100.00% 100.00% Brazil Distribution Petrobras Gás S.A. - Gaspetro 100.00% 100.00% Brazil Gas & Power Petrobras Transporte S.A. - Transpetro 100.00% 100.00% Brazil RT&M Petrobras International Braspetro - PIB BV 88.12% 88.12% Netherlands International Petrobras Logística de Exploração e Produção S.A. - PB-LOG 100.00% 100.00% Brazil E&P Companhia Integrada Têxtil de Pernambuco S.A. - Citepe 100.00% 100.00% Brazil RT&M Petrobras Biocombustível S.A. - PBIO 100.00% 100.00% Brazil Biofuels Companhia Locadora de Equipamentos Petrolíferos S.A. - CLEP 100.00% 100.00% Brazil E&P Companhia Petroquímica de Pernambuco S.A. - PetroquímicaSuape 100.00% 100.00% Brazil RT&M Petrobras International Finance Company - PifCo 100.00% 100.00% Luxembourg Corporate Liquigás Distribuidora S.A. 100.00% 100.00% Brazil Distribution Araucária Nitrogenados S.A. 100.00% 100.00% Brazil Gas & Power Termomacaé Ltda. 99.99% 99.99% Brazil Gas & Power Termoaçu S.A. 100.00% 100.00% Brazil Gas & Power INNOVA S.A.( * ) 100.00% 100.00% Brazil RT&M 5283 Participações Ltda. 100.00% 100.00% Brazil International Breitener Energética S.A. 93.66% 93.66% Brazil Gas & Power Termobahia S.A. 98.85% 98.85% Brazil Gas & Power Termoceará Ltda. 100.00% 100.00% Brazil Gas & Power Arembepe Energia S.A. 100.00% 100.00% Brazil Gas & Power Petrobras Comercializadora de Energia Ltda. - PBEN 99.91% 99.91% Brazil Gas & Power Baixada Santista Energia S.A. 100.00% 100.00% Brazil Gas & Power Fundo de Investimento Imobiliário RB Logística - FII 99.00% 99.00% Brazil E&P Energética Camaçari Muricy I Ltda. 100.00% 100.00% Brazil Gas & Power Termomacaé Comercializadora de Energia Ltda 100.00% 100.00% Brazil Gas & Power Braspetro Oil Services Company - Brasoil 100.00% 100.00% Cayman Islands E&P Cordoba Financial Services GmbH 100.00% 100.00% Austria Corporate Petrobras Negócios Eletrônicos S.A. - E-Petro 99.95% 99.95% Brazil Corporate Downstream Participações Ltda. 100.00% 100.00% Brazil Corporate Joint Operations Total Capital Voting Capital Country of Incorporation Activity Fábrica Carioca de Catalizadores S.A. - FCC 50.00% 50.00% Brazil RT&M Ibiritermo S.A. 50.00% 50.00% Brazil Gas & Power Consolidated Structured entities Total Capital Voting Capital Country of Incorporation Activity Charter Development LLC – CDC (i) 0.00% 0.00% U.S.A E&P Companhia de Desenvolvimento e Modernização de Plantas Industriais – CDMPI 0.00% 0.00% Brazil RT&M PDET Offshore S.A. 0.00% 0.00% Brazil E&P Nova Transportadora do Nordeste S.A. - NTN 0.00% 0.00% Brazil Gas & Power Nova Transportadora do Sudeste S.A. - NTS 0.00% 0.00% Brazil Gas & Power Fundo de Investimento em Direitos Creditórios Não-padronizados do Sistema Petrobras 0.00% 0.00% Brazil Corporate (*) Classified as asset held for sale as of December 31, 2013.
